Prospectus July 30, Phone: 1-866-264-8783 Web: www.genwavefund.com Investment Advisor Mutuals Advisors, Inc. Plaza of the Americas 700 North Pearl Street, Suite 900 Dallas, Texas 75201 Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or passed upon the adequacy of the Prospectus.Any representation to the contrary is a criminal offense. Table of Contents OVERVIEW: RISK/RETURN SUMMARY 1 PRINCIPAL RISKS OF INVESTMENT IN THE FUND 2 PORTFOLIO HOLDINGS INFORMATION 6 FUND PERFORMANCE 6 FEES AND EXPENSES OF THE FUND 7 TEMPORARY INVESTMENTS 8 MANAGEMENT OF THE FUND 9 MORE ON THE FUND’S INVESTMENT STRATEGY AND PHILOSOPHY 11 VALUATION OF FUND SHARES 11 PURCHASING FUND SHARES 12 SELLING (REDEEMING) FUND SHARES 15 EXCHANGE PRIVILEGE 18 GENERAL TRANSACTION POLICIES 18 DISTRIBUTION OF FUND SHARES 19 COUNSEL, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND SERVICE PROVIDERS 19 DISTRIBUTIONS AND TAXES 19 FINANCIAL HIGHLIGHTS 21 FOR MORE INFORMATION BACK COVER OVERVIEW: Risk/return summary This Prospectus discusses the Generation Wave Growth Fund (the “Fund”), a series of USA MUTUALS (the “Trust”), an open-end management investment company.The Fund is a no-load, non-diversified investment company. Investments in other Investment Companies The Fund achieves its investment objective by principally investing in shares of other investment companies, which includes exchange traded funds (“ETFs”), open-end mutual funds, and other investment companies.Some of the underlying funds in which the Fund invests pursue their own investment objectives by investing in particular types of securities (e.g., equity or debt), some concentrate in certain industries or sectors, and others invest in a variety of securities to achieve a particular return or tax result. The Fund offers investment opportunities for a particular asset allocation strategy.The Fundconsists of a moderately aggressive asset mix, but may be invested in a range of market sectors and/or asset classes (e.g., large cap, small/mid cap, international or high-yield income) represented by any number of underlying funds (typically at least three at any given time). It is anticipated that at any given time, the underlying funds in which the Fund invests may fall anywhere on the entire spectrum of asset classes and sectors currently available, focusing on the demographic, economic and lifestyle trends of the “baby boomer” generation(see “More on the Fund’s Investment Strategy and Philosophy” on page11 of this Prospectus).Furthermore, the Fund is not constrained by any particular investment style.For example, at any given time, an underlying equity fund in which the Fund invests may buy “growth” or “value” stocks, or some combination of both. As a means to pursue its investment objective, the Fund intends to remain fully invested in shares of underlying investment companies at all times.The Fund may, however, to a limited extent pursue an investment strategy of investing its assets directly in securities in lieu of indirect investments through other investment companies.The Fund’s direct investments will remain consistent with its asset allocation strategy and will typically be close or identical to those securities held by one or more of the underlying funds in which the Fund currently invests.In addition, under adverse market or other conditions, the Fund may adopt a temporary defensive position and invest a portion of its assets in cash or similar investments.(see “Temporary Investments” on page 8 of this Prospectus). 1 Investment Objective, Principal Investment Strategies and Principal Risks Investment Objective The investment objective of the Fund is capital appreciation over the long term while at times providing a low level of current income.This objective and the investment strategies described below are non-fundamental, which means that they may be changed by action of the Trust’s Board of Trustees without shareholder approval. Principal Investment Strategies As mentioned in the Overview section on page 1 of this Prospectus, under normal market conditions, theFund seeks to achieve its investment objective by investing primarily in shares of other investment companies.In turn, those investment companies invest primarily in equity securities of U.S. and/or foreign companies with a wide range of market capitalizations.In addition, the Fund may at times invest in fixed-income funds of varying types. The equity funds in which the Fund may invest will include any type of equity fund (e.g., international equity, technology or health care).However, the Fund may be invested in a manner intended to diminish risk and volatility through allocations of assets to less aggressive equity funds (or to aggressive equity funds in lesser percentages) or, at times, to fixed-income funds.Furthermore, the Fund will at times invest in fixed-income funds made up of securities with varying maturities (e.g., long-term, intermediate or short-term) and credit qualities (e.g., investment grade or non-investment grade), while at other times, a larger emphasis will be given to one particular type of fixed-income fund.The terms “investment grade” and “non-investment grade” refer to the credit quality of fixed-income securities as established by a recognized rating agency, such as Standard and Poor’s (“S&P”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch IBCA, Inc. (“Fitch”).The Fund’s combination of investments, however, will normally involve a majority of equity funds. The Fund may purchase shares of ETFs, a type of investment company that trades like common stock on an exchange. An ETF usually represents a fixed portfolio of securities designed to track the performance and dividend yield of a particular domestic or foreign market index.The Fund may invest a significant portion of its assets in ETFs in lieu of other types of investment companies. Principal Risks of Investment The following list represents the primary risks to which the Fund is subject.Please refer to the “Principal Risks of Investment in the Fund” on page 3 of this Prospectus for more information about the Fund’s risks. ·Asset Allocation Risks ·Government Obligations Risks ·Fund of Funds Risks ·Foreign Securities Risks ·Stock Market Risks ·Emerging Market Risks ·Small and Medium Capitalization Risks ·Sector/Industry Concentration Risks ·Liquidity Risks ·Non-Diversification Risks ·Bond Market Risks ·Borrowing Risks ·Credit Risks ·Exchange Traded Funds Risks Who May Want to Invest The Fund is designed for maximum capital appreciation with the assumption of an above-average level of risk.Accordingly, it is appropriate for the long-term (seven years or longer time horizon) mutual fund investor seeking maximum capital appreciation with the assumption of an above-average level of market risk. Principal Risks of Investment in the Fund Mutual funds pool shareholders’ money and, using investment managers, invest the shareholders’ money in securities.Although the Fund principally invests in a number of underlying investment companies, this investment strategy does not eliminate investment risk.Owning securities, including mutual funds, has risks that may cause you to lose money on your investment in the Fund.As all investment securities are subject to inherent market risks and fluctuations in value due to earnings, economic and political conditions and other factors, no mutual fund can give any assurance that its investment objective will be achieved. 2 The principal risks of the Fund are mentioned in the Fund’s risk/return summary.The following list sets forth more information about some of those risks, along with information on additional types of risks that apply to the Fund.The Fund is potentially subject to each of the following risks.The degree of exposure to certain risks varies, however, depending upon the Fund’s asset allocation at a given time.These risks could adversely affect the net asset value, total return and the value of the Fund and your investment. · Asset Allocation Risks:The main risk of the Fund is the emphasis placed on asset allocation strategies and combining of investments in the underlying funds which focus on the demographic, lifestyle and economic trends of the “baby boomer” generation.Furthermore, although the Fund has ranges of equity and fixed-income allocations, the types of equity or fixed-income funds used and in what proportion involve highly subjective judgments, and the Fund is designed to reflect those judgments.As a consequence, the principal risk of the Fund involves the risk that those judgments may not anticipate actual market movements or the effect of economic conditions generally.In fact, no matter how well market conditions are evaluated, you could lose money on your investment in the Fund, just as you could with other investments. · Fund of Funds Risks:The Fund is a “fund of funds.”The term “fund-of-funds” is typically used to describe an investment company that pursues its investment objective by investing in other investment companies.Your cost of investing in the Fund will generally be higher than the cost of investing directly in shares of the investment companies in which it invests.By investing in the Fund, you will indirectly bear fees and expenses charged by the underlying investment companies in which it invests in addition to its direct fees and expenses, as well as indirectly bearing the principal risks of those funds.Furthermore, the use of a fund-of-funds structure could affect the timing, amount and character of distributions to you and therefore may increase the amount of taxes that you pay. · Stock Market Risks:The Fund invests in investment companies that invest in equity securities.Equity funds are subject to stock market risks and significant fluctuations in value.Stock market prices of securities may be adversely affected by many factors, such as an issuer’s having experienced losses or by the lack of earnings or by the issuer’s failure to meet the market’s expectations with respect to new products or services, or even by factors wholly unrelated to the value or condition of the issuer.If the stock market declines in value, the Fund is likely to decline in value in proportion to its investments in equity funds.Furthermore, an underlying fund’s focus on certain types of stocks (such as small or large capitalization) and style of investing (such as value or growth) subjects it to the risk that its performance may be lower than that of other types of equity funds that focus on other types of stocks or that have a broader investment style (such as the general market). · Small and Medium Capitalization Risks:To the extent that the Fund invests in underlying funds that invest in the equity securities of companies with small and medium size capitalizations, the Fund is subject to certain risks.Companies with small and medium size capitalizations often have narrower markets, fewer products or services to offer and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility and risk of loss of the Fund’s assets. · Liquidity Risks:The securities of many of the companies with small and medium size capitalizations may have less “float” (the number of shares that normally trade) and less interest in the market and therefore are subject to liquidity risk.Liquidity risk is the risk that certain securities may be difficult or impossible to sell at the time and price that the Fund would like to sell.If that happens, an underlying fund invested in equity securities of companies with small and medium size capitalizations may have to lower the price, sell other securities instead, or forego an investment opportunity, any of which could have a negative effect on such underlying fund’s performance. 3 · Bond Market Risks:The Fund may invest in underlying funds that are invested in a broad range of bonds or fixed-income securities.To the extent that an underlying fund is so invested, the return on and value of an investment in the Fund will fluctuate with changes in interest rates.Typically, when interest rates rise, the fixed-income security’s market value declines (interest-rate risk).Conversely, when interest rates fall, the fixed-income security’s market value increases.In general, the longer a fixed-income security’s maturity, the higher its interest rate and the greater the risk of volatility (maturity risk).A fixed-income security’s value can also be affected by changes in the security’s credit quality rating or its issuer’s financial condition (credit quality risk).Other factors may affect the market price and yield of fixed-income securities, including investor demand, changes in the financial condition of issuers of securities and domestic or worldwide economic conditions. · Credit Risks:Individual issuers of fixed-income securities may be subject to the credit risk of the issuer.This means that the underlying company may experience unanticipated financial problems causing it to be unable to meet its payment obligations.Fixed-income securities receiving the lowest investment grade rating may have speculative characteristics, and, compared to higher-grade securities, may have a weakened capacity to make principal and interest payments in economic conditions or other circumstances.High yield, high risk and lower-rated securities, or “junk bonds,” are subject to additional risk factors, such as increased possibility of default, decreased liquidity and fluctuations in value due to public perception of the issuer of such securities. · Government Obligations Risks:The underlying funds in which the Fund invests may invest in securities issued or guaranteed by the U.S. Government, its agencies and instrumentalities.No assurance can be given that the U.S. Government will provide financial support to U.S. Government-sponsored agencies or instrumentalities where it is not obligated to do so by law. · Foreign Securities Risks:The Fund may invest in investment companies that invest in foreign securities.Foreign securities may involve more risks than those associated with U.S. investments.The economies of foreign countries may differ from the U.S. economy in such respects as growth of gross domestic product, rate of inflation, capital reinvestment, and resource self-sufficiency.Additional risks include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. · Emerging Market Risks:In addition to developed markets, the underlying funds in which the Fund invests may invest in emerging markets.In addition to the risks of foreign securities in general, countries in emerging markets can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries and securities markets that trade a small number of issues. · Sector/Industry Concentration Risks:The Fund may invest in underlying funds that in turn concentrate their investments within one industry or sector or among a broad range of industries or sectors.To the extent that an underlying fund focuses on one or more sectors or industries, it may be subject to the risks affecting that sector or industry more than would a more broadly diversified fund.Furthermore, each industry or sector possesses particular risks that may not affect other industries or sectors. · Technology Sector Risks:To the extent that an underlying fund concentrates in the technology sector, it will be subject to the risks of that sector, including competitive pressures of technology companies from new market entrances and technological obsolescence, as well as increased research and development costs and potential for greater governmental regulation. · Health Sector Risks:To the extent that an underlying fund concentrates in the health care sector, it will be subject to similar risks of the technology sector, and additional risks including risks related to legislative and regulatory action, which may affect profitability of companies in that sector. 4 · Financial Services Sector Risks:To the extent that an underlying fund concentrates in the financial services sector, it will be subject to those risks.The financial services sector may be adversely affected by changes in economic conditions and interest rates, as well as legislative initiatives, all of which may affect the profitability of companies in that sector. · Basic Industries Sector Risks:To the extent that an underlying fund concentrates in the basic industries sector, it will be subject to those risks.Companies in the basic industries sector are subject to general risks posed by economic slow down or recession as well as market risk to the extent that investors prefer securities of issuers in other sectors perceived to offer greater opportunities for faster growth. · Non-Diversification Risks:The Fund may invest in underlying funds classified as “non-diversified” under federal securities laws, which means that one-half of such underlying fund’s assets may be invested in two or more securities, while the other half is spread out among various investments not exceeding 5% of such fund’s total assets.As a result, an underlying fund’s shares (and, by extension, your shares) may be more susceptible to adverse changes in the value of the shares of a particular security than would be the shares of a diversified mutual fund.In addition, the Fund is non-diversified because at any given time the Fund may invest all of its assets in the shares of as few as three underlying investment companies. · Borrowing Risks: The Fund may borrow money to meet redemptions, for other emergency purposes, or to increase its portfolio holdings.Such borrowings may be on a secured or unsecured basis at fixed or variable interest rates.Borrowing by the Fund creates an opportunity for increased net income, but at the same time, creates special risk considerations.For example, leveraging may exaggerate the effect on net asset value of any increase or decrease in the market value of the Fund’s portfolio.To the extent the income derived from securities purchased with borrowed funds exceeds the interest the Fund will have to pay, the Fund’s net income will be greater than if borrowing were not used. · Exchange Traded Funds Risks: The Fund may purchase shares in an ETF.An investment in an ETF generally presents the same primary risks as an investment in a conventional mutual fund (i.e., one that is not exchange traded) that has the same investment objective, strategies and policies. The price of an ETF can fluctuate within a wide range, and the Fund could lose money investing in an ETF if the prices of the securities owned by the ETF go down. In addition, ETFs are subject to the following risks that do not apply to conventional mutual funds: (1) the market price of the ETF’s shares may trade at a discount to their net asset value; (2) an active trading market for an ETF’s shares may not develop or be maintained; or (3) trading of an ETF’s shares may be halted if the listing exchange’s officials deem such action appropriate, the shares are de-listed from the exchange, or the activation of market-wide “circuit breakers” (which are tied to large decreases in stock prices) halts stock trading generally.Additionally, ETFs have management fees, which increase their cost. 5 PORTFOLIO HOLDINGS INFORMATION A description of the Fund’s policies and procedures with respect to the disclosure of its portfolio securities is available in the Fund’s Statement of Additional Information (“SAI”). Currently, disclosure of the Fund’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the Annual Report and Semi-Annual Report to Fund shareholders and in the quarterly holdings report on Form N-Q.The SAI and Form N-Q are available, free of charge, on the EDGAR database on the SEC’s website at www.sec.gov.The SAI is also available by contacting the Fund c/o U.S. Bancorp Fund Services, LLC, at 1-866-264-8783 and on the Fund’s website at www.genwavefund.com. Fund Performance The Annual Returns bar chart demonstrates the risks of investing in the Fund by showing changes in the Fund’s performance through December 31, 2007.The Average Annual Total Returns table also demonstrates these risks by showing how the Fund’s average annual returns compare with those of a broad measure of market performance.The information shown assumes reinvestment of dividends and distributions.Remember, the Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. Annual Returns and Performance Table Calendar Year Returns as of 12/31/07 The Fund’s calendar year-to-date return as of March 31, 2008 was (8.54%).During the period shown in the bar chart, the best performance for a quarter was 19.12% (for the quarter ended June 30, 2003).The worst performance was (18.51)% (for the quarter ended September 30, 2002). 6 Average Annual Total Returns Periods Ended December 31, 2007 One Year Five Year Since Inception(5) Generation Wave Growth Fund Return Before Taxes 2.30% 13.28% 5.23% Return After Taxes on Distributions(1) (2) 1.25% 12.97% 5.01% Return After Taxes on Distributions and Sale ofFund Shares(1) (3) 2.59% 11.58% 4.48% S&P 500 Index(4) 5.49% 12.81% 4.49% (1) After tax returns are calculated using the historical highest individual federal marginal income tax rates in effect and do not reflect the effect of state and local taxes.For 2007, the highest ordinary income and short-term capital gain rate was 35%, the highest qualified dividend rate was 15% and the highest long-term capital gain rate was 15%.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those investors who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs. (2) “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that Fund shares are still held at the end of the period. (3) “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if Fund shares were sold at the end of the specified period.In certain cases, the figure representing “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.A higher after tax return results when a capital loss occurs upon redemption and provides an assumed tax deduction that benefits the investor. (4) The S&P 500 Index is a widely recognized, unmanaged index generally representative of the U.S. stock market.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, brokerage commissions, taxes or other expenses associated with investing in equity securities.A direct investment in the S&P 500 Index is not possible. (5) The inception date of the Fund was June 21, 2001. Fees and Expenses of the fund As an investor, you pay certain fees and expenses if you buy and hold shares of the Fund.These fees and expenses are described in the tables below and are further explained in the example that follows: Fee Table(1) SHAREHOLDER FEES (fees paid directly from your investment) Generation Wave Growth Fund Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None Redemption Fee (2) 1.00% Exchange Fee None 7 ANNUAL FUND OPERATING EXPENSES (expenses deducted from Fund assets) Generation Wave Growth Fund Management Fees 0.95% Distribution (Rule 12b-1) Fees None Other Expenses (3) 0.63% Acquired Fund Fees and Expenses (4) 0.54% Total Annual Fund Operating Expenses 2.12% Less Expense Reimbursement (0.62)% Net Expenses (5) 1.50% (1) Because the Fund is a “fund of funds,” you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests.The actual underlying fund expenses are expected to vary with changes in the allocation of the Fund’s assets among various underlying funds. (2) The Fund charges a fee of 1.00% on the proceeds from redemptions of shares held for less than 60 days. (3) These expenses include custodian, transfer agency and other customary Fund expenses. (4) The Fund is required to disclose “Acquired Fund Fees and Expenses” in the above fee table.Acquired Fund Fees and Expenses are indirect fees that funds incur from investing in the shares of other mutual funds (“Acquired Fund(s)”).The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Fund.Acquired Fund Fees and Expenses are reflected in the Acquired Fund’s net asset value.Please note that the Total Annual Fund Operating Expenses in the table above do not correlate to the ratio of Expenses to Average Net Assets found within the “Financial Highlights” section of this prospectus.Without Acquired Fund Fees and Expenses, the Total Annual Fund Operating Expenses would have been 1. 58%, and the Net Annual Operating Expense would have been 0.96% for the Fund after the fee waiver. (5) The Fund has an Investment Advisory Agreement with the Advisor dated June 14, 2001.The Agreement provides that the Fund shall pay the Advisor an annual management fee in the amount of 0.95% of its average daily net assets.The Advisor has also entered into an Expense Waiver and Reimbursement Agreement dated June 14, 2001, with the Trust on behalf of the Fund.Under the Expense Waiver and Reimbursement Agreement, the Advisor has agreed to waive its fees and absorb expenses for the Fund to the extent that the total annual fund operating expenses exceed 1.50% of the Fund’s average daily net assets.The Advisor may recapture any fees or expenses it has waived or reimbursed within a three-year period.The Expense Waiver and Reimbursement Agreement has been renewed for an additional ten years and expires July31, 2018 . Example The following Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% rate of return each year, that you reinvest all dividends and distributions, that the Fund’s operating expenses remain the same each year and that the Fund’s fee waiver/expense reimbursement agreement will not continue beyond the period discussed above.Although your actual costs may be higher or lower, based on these assumptions your costs for the Fund would be: 1 Year 3 Years 5 Years 10 Years Generation Wave Growth Fund $207 $640 $1,098 $2,369 Temporary Investments Under normal market conditions, the Fund will stay fully invested according to its principal investment strategies as noted above.The Fund, however, may temporarily depart from its principal investment strategies by making short-term investments in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic or political conditions.This may result in the Fund not achieving its investment objective during that period. 8 For longer periods of time, the Fund may hold a substantial cash position.If the market advances during periods when the Fund is holding a large cash position, the Fund may not participate to the extent it would have if the Fund had been more fully invested.To the extent that the Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. Management of the Fund Under the laws of the State of Delaware, the Board of Trustees of the Trust (the “Board of Trustees”) is responsible for managing the Trust’s business and affairs.The Board of Trustees also oversees duties required by applicable state and federal law.The Trust has entered into an investment advisory agreementdated June 14, 2001, (the “Investment
